Title: From Thomas Jefferson to John W. Taylor, 13 February 1821
From: Jefferson, Thomas
To: Taylor, John W.


Sir
Monticello
Feb. 13. 21.
The honor of your letter of Jan. 30. is just now recieved, and I wish it were in my power to answer it’s enquiries. but I am an entire stranger to the ΦBK. society, it’s history and it’s objects. it’s existence is known to me by hear-say only. the contrary supposition has probably been founded on an F.H.C. society which existed at Wm & Mary college, when I was there, of which I was a member. that was confined to the Alumni of that institution
                  I do not know, Sir, whether I can yet congratulate you on the prospect of a restoration of the right of self-government to the transatlantic nations, and on the consoling reflection that this is our work. it had for some time a flattering appearance. but the Northern bears seem bristling up to maintain the empire of force. we may still however hope that the hosts on which they rely, may catch the disease they are employed to cure, and carry liberty to the North instead of suppressing it in the South. to my prayers for the attainment of that blessing there, and it’s preservation here, I add the tender to yourself of my high consideration and esteem.
                  Th: Jefferson
               